[lqdt9301010kex108001.jpg]
LIQUIDITY SERVICES, INC. EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE
EMPLOYMENT AGREEMENT ("Agreement") is entered into as of March 15, 2012, with an
effective date of March 19, 2012 (the "Effective Date"), by and between
Liquidity Services, Inc., a Delaware corporation ("LSI" or the "Company"), and
Michael Lutz (the "Executive"). 1. Employment Agreement. On the terms and
conditions set forth in this Agreement, the Company agrees to employ the
Executive and the Executive agrees to be employed by the Company for the
Employment Period set forth in Section 2 hereof and in the position and with the
duties set forth in Section 3 hereof. Terms used herein with initial
capitalization are defined in Section 10.12 below. 2. Term. The term of
employment under this Agreement shall be the period set forth in Schedule 1
attached hereto commencing on the Effective Date (the "Employment Period"). 3.
Position and Duties. The Executive shall serve in the position and with the
duties and title set forth in Schedule 1 attached hereto during the Employment
Period. In such capacity, the Executive shall have the normal duties,
responsibilities, and authority of such position, subject to the power of the
Executive's "Reporting Officer" as designated in Schedule 1, the Company's
Chairman of the Board of Directors (the "Board") or the Board to reasonably
expand or limit such duties, responsibilities and authority. The Executive shall
report to the Reporting Officer designated in Schedule 1. The Executive shall
devote the Executive's best efforts and full business time and attention to the
business and affairs of the Company; provided, however, that the Executive may,
to the extent such participation or service does not materially interfere with
the performance of the obligations described in this Agreement, participate in
charitable, civic, political, social, trade, or other non-profit organizations.
4. Place of Performance. In connection with the Executive's employment by the
Company, the Executive shall be based at the Company's office located at 1920 L
Street, NW, 6th Floor, Washington, DC 20036, except as otherwise agreed by the
Executive and the Company and except for reasonable travel on Company business.
5. Compensation. 5.1. Base Salary. During the Employment Period, the Company
shall pay to the Executive an annual base salary (the "Base Salary"), which
initially shall be at the rate per year as set forth in Schedule 1. The Base
Salary shall be payable semi-monthly or in such other installments as shall be
consistent with the Company's payroll procedures. The Base Salary may be
increased at any time or from time to time, but it may not be decreased without
the consent of the Executive. 5.2. Bonus. The Executive shall be eligible for a
performance bonus as set forth in Schedule 1. 5.3. Benefits. During the
Employment Period, the Executive will be entitled to receive such other benefits
approved by the Reporting Officer and made available to similarly situated
senior executives of the Company, including health insurance, disability
insurance, and 401-K benefits. At all times the Company agrees to maintain
director's and officer's liability



--------------------------------------------------------------------------------



 
[lqdt9301010kex108002.jpg]
coverage for the Executive. Nothing contained in this Agreement shall prevent
the Company from changing insurance carriers. 5.4. Employee Leave. The Executive
shall be entitled to six public holidays: New Year's Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, and Christmas Day. The Executive
shall also receive 2 floating holidays to use on any business day of the year
with the Reporting Officer's permission. In addition, the Executive shall have a
total of 26 business days of paid time off (PTO) in accordance with the
applicable policies of the Company, which shall be taken at a reasonable time or
times per year. 6. Expenses and Relocation. The Executive is expected and is
authorized to incur reasonable expenses in the performance of his duties
hereunder, including the costs of entertainment, travel, and similar business
expenses incurred in the performance of his duties. The Company shall reimburse
the Executive for all such expenses promptly upon periodic presentation by the
Executive of an itemized account of such expenses and appropriate receipts. In
addition, the Company shall reimburse the Executive for expenses associated with
relocation of up to $25,000 upon presentation by the Executive of an itemized
account of such expenses and appropriate receipts; provided, that such
relocation occurs on or before June 1, 2012. 7. Termination of Employment. 7.1.
Termination. The Executive's employment by the Company during the Employment
Period will continue until the Executive's death, Disability, resignation or
until the Executive's termination by the Board at any time. 7.2. Notice of
Termination. Any termination of the Executive's employment by the Company or the
Executive (other than because of the Executive's death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 10.1 hereof. For purposes of this Agreement, a "Notice of Termination"
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon, if any, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated. Termination of the
Executive's employment shall take effect on the Date of Termination. 8.
Compensation upon Termination. 8.1. Death. If the Executive's employment is
terminated during the Employment Period as a result of the Executive's death,
the Company shall pay to the Executive's estate, or as may be directed by the
legal representatives of such estate, the Executive's full Base Salary through
the next full calendar month following the Date of Termination and all other
unpaid amounts, if any, to which the Executive is entitled as of the Date of
Termination in connection with any fringe benefits pursuant to Section 5.3 and
expenses pursuant to Section 6. Subject to Section 8.5 below, the payments
contemplated by this Section 8.1 shall be paid at the time they are due, and the
Company shall have no further obligations to the Executive or his estate under
this Agreement. 8.2. Disability. If the Company terminates the Executive's
employment during the Employment Period because of the Executive's Disability,
the Company shall pay the Executive the Executive's full Base Salary through the
third full calendar month following the Date of Termination and all other unpaid
amounts, if any, to which the Executive is entitled as of the Date of
Termination in connection with any fringe benefits pursuant to Section 5.3 and
expenses pursuant to Section 6. Subject to Section 8.5 below, the payments
contemplated by this Section 8.2 shall be paid at the time they are due, and the
Company shall have no further obligations to the Executive under this Agreement;
provided, however, that the Base Salary shall be reduced by the amount of 2



--------------------------------------------------------------------------------



 
[lqdt9301010kex108003.jpg]
S any disability benefit payments made to the Executive during a period of
Disability from any insurance or other policies provided by the Company. 8.3. B
y the Company with Cause or by the Executive without Good Reason. If the Company
terminates the Executive's employment during the Employment Period for Cause or
if the Executive voluntarily terminates the Executive's employment during the
Employment Period other than for Good Reason, the Company shall pay the
Executive the Executive's full Base Salary through the Date of Termination and
all other unpaid amounts, if any, to which the Executive is entitled as of the
Date of Termination in connection with any fringe benefits pursuant to Section
5.3 and expenses pursuant to Section 6. Subject to Section 8.5 below, the
payments contemplated by this Section 8.3 shall be paid at the time such
payments are due, and the Company shall have no further obligations to the
Executive under this Agreement. 8.4. By the Company without Cause or by the
Executive for Good Reason. If the Company terminates the Executive's employment
during the Employment Period other than for Cause, death, or Disability or the
Executive terminates his employment during the Employment Period for Good
Reason, the Company shall pay the Executive: (A) the Executive's full Base
Salary through the Date of Termination and all other unpaid amounts, if any, to
which the Executive is entitled as of the Date of Termination in connection with
any fringe benefits pursuant to Section 5.3 and expenses pursuant to Section 6;
and (B) a lump -sum severance package equal to (1) if the Executive's employment
is terminated pursuant to this Section 8.4 prior to the completion of the
Executive's sixth month of employment, one month of the Executive's Base Salary
plus an amount equal to one -twelfth of the target annual incentive bonus
described in Schedule 1 or (2) if the Executive's employment is terminated
pursuant to this Section 8.4 after the completion of the Executive's sixth month
of employment, six months of the Executive's Base Salary (collectively the
"Severance Payment"). Subject to Section 8.5 below, the Severance Payment shall
be payable to the Executive within 30 days of the Notice of Termination, and the
Company shall have no further obligations to the Executive under this Agreement.
8.5. Code Section 409A Matters. Anything in this Agreement to the contrary
notwithstanding, if (A) on the date of the Executive's "separation from service"
(within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of
1986, as amended (the "Code")) with the Company, the Executive is a "specified
employee" (within the meaning of Section 409A(a)(2)(B)(i) of the Code) and (B)
as a result of such separation from service, the Executive would receive any
payment under this Agreement that, absent the application of this Section 8.5,
would be subject to the additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earliest of
(1) six months after the Executive's separation from service, (2) the
Executive's death or (3) such other date as will cause such payment not to be
subject to such additional tax. Any payments which are required to be delayed as
a result of this Section 8.5 shall be accumulated and paid as a lump -sum on the
earliest possible date determined in accordance the preceding sentence. 9. Other
Agreements. As a pre -condition to the effectiveness of this Agreement, the
Executive agrees to execute the Employee Agreement attached hereto as Exhibit A
(the "Employee Agreement"), the terms and conditions of which are specifically
incorporated herein by reference. 10. Miscellaneous. 10.1. Notices. All notices,
demands, requests or other communications required or permitted to be given or
made hereunder shall be in writing and shall be delivered, telecopied or mailed
by first-class, registered or certified mail, postage prepaid, addressed as
follows: 3



--------------------------------------------------------------------------------



 
[lqdt9301010kex108004.jpg]
10.1.1. If to the Company: Liquidity Services, Inc. 1920 L Street NW, 6th Floor
Washington DC 20036 ATTN: James E. Williams, General Counsel Fax: (202) 558-6246
Phone: (202) 558-6279 10.1.2. If to the Executive: at the address set forth in
Schedule 1; or to such other address as may be designated by either party in a
notice to the other. Each notice, demand, request or other communication that
shall be given or made in the manner described above shall be deemed
sufficiently given or made for all purposes three days after it is deposited in
the U.S. mail, postage prepaid, or at such time as it is delivered to the
addressee (with the return receipt, the delivery receipt, the answer back, the
confirmation (if telecopy) or the affidavit of messenger being deemed conclusive
evidence of such delivery) or at such time as delivery is refused by the
addressee upon presentation. 10.2. Representations. The Executive agrees to
execute any proper oath or verify any proper and material document required to
carry out the terms of this Agreement. The Executive represents that performance
of all the terms of this Agreement and the Employee Agreement will not breach
any non -compete or similar agreement. The Executive has not entered into, and
the Executive agrees not to enter into, any oral or written agreement in
conflict herewith. 10.3. Severabilitv. The invalidity or unenforceability of any
one or more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect. 10.4. Survival. It is the express intention and agreement
of the parties hereto that the provisions of Sections 8 and 10 hereof shall
survive the termination of employment of the Executive. In addition, all
obligations of the Company to make payments hereunder shall survive any
termination of this Agreement on the terms and conditions set forth herein.
10.5. Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive's death, the personal representative, legatees or distributees of the
Executive's estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable to any
Affiliate of the Company or in connection with any subsequent merger,
consolidation, sale of all or substantially all of the assets of the Company or
similar reorganization of a successor corporation. 10.6. Binding Effect. Subject
to any provisions hereof restricting assignment, this Agreement shall be binding
upon the parties hereto and shall inure to the benefit of the parties and their
respective heirs, devisees, executors, administrators, legal representatives,
successors and assigns. 10.7. Amendment; Waiver. This Agreement shall not be
amended, altered or modified except by an instrument in writing duly executed by
the parties hereto; provided, that the parties may amend Schedule 1 hereto by
executing and delivering a revised version of Schedule 1 4



--------------------------------------------------------------------------------



 
[lqdt9301010kex108005.jpg]
and attaching such revised version to this Agreement. Neither the waiver by
either of the parties hereto of a breach of or a default under any of the
provisions of this Agreement, nor the failure of either of the parties, on one
or more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder, shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights or privileges hereunder. 10.8. Headings. Section
and subsection headings contained in this Agreement are inserted for convenience
of reference only, shall not be deemed to be a part of this Agreement for any
purpose, and shall not in any way define or affect the meaning, construction or
scope of any of the provisions hereof. 10.9. Governing Law. This Agreement, the
rights and obligations of the parties hereto, and any claims or disputes
relating thereto, shall be governed by and construed in accordance with the laws
of the District of Columbia not including the choice of law rules thereof.
10.10. Entire Agreement. This Agreement, including Schedule 1 hereto and the
Employee Agreement, constitute the entire agreement between the parties
respecting the employment of the Executive, there being no representations,
warranties or commitments except as set forth herein. 10.11. Counterparts. This
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which shall be deemed to constitute one and the same
instrument. 10.12. Definitions. "Affiliate" means as to a specified Person any
other person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, the specified
Person. "Agreement" is defined in the preamble above. "Base Salary" is defined
in Section 5.1 above. "Beneficial Owner" means a beneficial owner within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended.
"Board" is defined in Section 3 above. "Cause" means (i) the commission of a
felony or a crime involving moral turpitude (specifically excluding felonies or
crimes under any applicable state or federal vehicle code) or the commission of
any other act or omission involving dishonesty or fraud with respect to the
Company or any of its subsidiaries or any of their customers or suppliers, or
(ii) recurring violations of material Company rules, regulations policies or any
material provisions of this Agreement (which are not inconsistent with or in
violation of any of the provisions of this Agreement) after written notice to
the Executive from the Company specifically enumerating all of the facts and
circumstances constituting the violation, the conduct or action which can be
taken by the Executive to cure the violation, and a reasonable opportunity for
the Executive to take corrective action or (iii) gross negligence or willful
misconduct with respect to the Company or any of its subsidiaries. "Code" is
defined in Section 8.5 above. 5



--------------------------------------------------------------------------------



 
[lqdt9301010kex108006.jpg]
S "Date of Termination" means: (i) if the Executive's employment is terminated
by the Executive's death, the date of the Executive's death; (ii) if the
Executive's employment is terminated because of the Executive's Disability, the
date specified in the Notice of Termination; (iii) if the Executive's employment
is terminated by the Company for Cause or by the Executive for Good Reason, the
date specified in the Notice of Termination; or (iv) if the Executive's
employment is terminated during the Employment Period other than pursuant to
Section 7, the date on which Notice of Termination is given. "Disability" means
the Executive's inability to perform all of the Executive's duties hereunder by
reason of illness, physical or mental disability or other similar incapacity, as
determined by a competent medical doctor appointed by the Reporting Officer
after a complete and thorough medical examination and evaluation, which
inability shall continue for more than three consecutive months or for such
shorter periods that when aggregated exceed six (6) months in any twelve (12)
month period. "Effective Date" is defined in the preamble above. "Employee
Agreement" is defined in Section 9 above. "Employment Period" is defined in
Section 2 above. "Executive" is defined in the preamble above. "Good Reason"
means (i) the Company's failure to perform or observe any of the material terms
or provisions of this Agreement (including the provisions of Schedule 1) or the
Employee Agreement, and the continued failure of the Company to cure such
default within 30 days after written demand for performance has been given to
the Company by the Executive, which demand shall describe specifically the
nature of such alleged failure to perform or observe such material terms or
provisions; or (ii) a material reduction in the scope of the Executive's
responsibilities and duties without the written consent of the Executive; or
(iii) any change to the job title given to the Executive without his written
consent; (iv) any reduction in Base Salary or any other benefits provided to the
Executive hereunder; (v) any constructive termination of the Executive; or (vi)
any request, instruction, directive or order, whether direct or indirect, to the
Executive by the Board, the Company or any executive officer of the Company to
perform any act which is unlawful. "LSI" or "Company" is defined in the preamble
above. "Notice of Termination" is defined in Section 7.2 above. "Person" means
an individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof. "Reporting Officer" is defined in Section 3 above.
"Severance Payment" is defined in Section 8.4 above. (Remainder of page
intentionally left blank) 6



--------------------------------------------------------------------------------



 
[lqdt9301010kex108007.jpg]
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written. LIQUIDITY SERVICES, INC. By: William P. Angrick,
III Chief Executive Officer EXECUTIVE: 7



--------------------------------------------------------------------------------



 
[lqdt9301010kex108008.jpg]
SCHEDULE 1 CERTAIN TERMS OF EMPLOYMENT All capitalized but undefined terms in
this Schedule shall have the meaning ascribed to them in the Agreement. Name:
Michael Lutz (the "Executive") Position/Title: Vice President, Human Resources
Employment Period: One year from the Effective Date, which term shall
automatically renew each year for additional one-year terms unless the Agreement
is earlier terminated in accordance with its provisions. Duties: The Executive
will be responsible for LSI's human resources strategy and for driving human
resources best practices across the enterprise to support the needs of LSI's
business. These responsibilities shall include: recruiting; leadership
development; talent alignment with company strategy; institution of best
practices for performance/succession/bench strength; designing and communicating
executive compensation programs with Chief Executive Officer and Board
Compensation Committee; communicating and reinforcing LSI's culture across a
dispersed organization (including acquired companies); M&A due
diligence/integration from a human capital perspective; employee engagement
programs, including compliance training, employee benefits, healthcare, 401-K
enrollment and compensation. Reporting Officer: Chairman and Chief Executive
Officer Base Salary: $200,000 per annum Bonus: Executive shall be eligible for
an annual incentive bonus at a target bonus amount of $80,000 per annum for
every year of employment. This bonus will be based on achievement of identified
goals and objectives related to the human -resources function to be agreed upon
at the beginning of each fiscal year. This bonus will be prorated for the
current fiscal year which ends September 30, 2012. Equity Based Compensation:
The Executive will receive an initial grant of restricted stock with a value of
$1 million. The number of restricted stock granted will be based on the average
closing price of LSI common stock for the 20 trading days prior to the Effective
Date. The restricted stock will be granted at the Company's next Board
Compensation Committee meeting, will be subject to the terms of the Company's
2006 Omnibus Long -Term Incentive Plan and will be subject to a four- year
vesting schedule in accordance with the terms of LSI's 2006 Omnibus Long -Term
Incentive Plan. Notice Address: Michael Lutz 4 Windwood Road Bernardsville, New
Jersey 07924



--------------------------------------------------------------------------------



 
[lqdt9301010kex108009.jpg]
William P. Angrick, III Chief Executive Officer



--------------------------------------------------------------------------------



 